EXHIBIT 10(d)

 

 

December 14, 2017

 

Lucian Theon Smith III

 

 

Dear Lou:

 

Reference is made to your letter agreement with us dated July 24, 2015 (the
“Letter Agreement”). The Letter Agreement provides that beginning with our
anticipated 2019 Long-Term Incentive Program, you would be eligible to receive
an “LTIP” award with a target value equal to 2-times your base salary level in
effect on December 16, 2017.

 

We are writing to confirm our agreement and understanding regarding your right
to future LTIP awards, commencing with an award under our 2018 Long-Term
Incentive Program. You have been granted an LTIP award under our 2018 Long-Term
Incentive Program with a target level of $630,000, representing 90% of your base
salary level as scheduled to be in effect on December 16, 2017. While the exact
level, frequency and vesting and payment terms of any future LTIP awards to be
made to you have not yet been determined, we presently anticipate that you will
remain eligible to receive future LTIP awards (in fiscal year 2019 and beyond)
on an approximately annual basis at a level generally consistent with your 2018
LTIP award grant.

 

You hereby acknowledge and agree that your receipt of the 2018 LTIP award and
our stated expectations regarding your eligibility for future LTIP grants, shall
fully satisfy your rights to receive LTIP grants as set forth in the Letter
Agreement.

 

Except as set forth herein, the terms of your Letter Agreement remain in full
force and effect. Please acknowledge your agreement by signing below.

 

 

Sincerely,

 

 


J. Larry Sorsby

Executive Vice President and

Chief Financial Officer

 

Acknowledged and Agreed:

 

 

______________________

Lucian Theon Smith III

 

Dated: December 14, 2017